          Case 1:18-cv-10227-LGS Document 104 Filed 08/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 HERMANT PATEL, M.D., P.C.,                                   :
                                              Plaintiff,      :
                                                              :   18 Civ. 10227 (LGS)
                            -against-                         :
                                                              :        ORDER
 THEJASWI BANDIKATLA, M.D.,                                   :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a telephonic conference was held on August 13, 2020, to discuss the

discovery issues raised in the parties’ joint letter dated August 6, 2020.

        WHEREAS, at the conference, the Court ordered Defendant to file as soon as possible a

letter attaching any document request and related documents showing Defendant’s prior request

(i) for documents that are the basis for Plaintiff’s alleged damages and (ii) for documents or other

evidence from Plaintiff’s finger-print scan system. Plaintiff has done so.

        For the reasons stated at the conference, it is hereby

        ORDERED that by August 20, 2020, Plaintiff shall produce to Defendant (i) the

location information of the physicians employed by Plaintiff while Defendant was an employee;

(ii) a supplemental e-mail production, including any with “hidden text.” Defendant’s application

for Plaintiff to conduct any further e-mail search is DENIED. It is further

        ORDERED that by August 20, 2020, Plaintiff shall produce documents that are the basis

for Plaintiff’s alleged damages and (ii) documents or other evidence from Plaintiff’s finger-print

scan system showing Defendant’s movements. It is further

        ORDERED that by August 14, 2020, Plaintiff shall produce (i) any complaint by

Defendant against Plaintiff lodged with a governmental agency or (ii) the Bates number of any
         Case 1:18-cv-10227-LGS Document 104 Filed 08/13/20 Page 2 of 2




such document previously produced. It is further

       ORDERED that by August 14, 2020, Plaintiff shall produce documents previously

withheld on grounds of purported privilege (i) reflecting communications between Defendant’s

prior counsel and Defendant, (ii) designated as “Private Business Financial Documents” and (iii)

“Non-Party Right to Privacy.” It is further

       ORDERED that Plaintiff’s application for the production of additional ESI from

Defendant was withdrawn and therefore DENIED as moot, and Defendant’s application to

compel production of Defendant’s family members’ medical records is DENIED. It is further

       ORDERED that the parties shall meet and confer immediately concerning any further

discovery disputes and by August 14, 2020, at noon, shall file a joint status letter identifying

any remaining discovery disputes and their respective positions.


Dated: August 13, 2020
       New York, New York
